COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Jerry Castille

Appellate case number:    01-20-00639-CR

Trial court case number: 1683152

Trial court:              184th District Court of Harris County

On July 30, 2020, Appellant’s habeas counsel, Jules L. Laird Jr., filed appellant Jerry Castille’s
“Notice of Appeal [regarding] Application for Writ Of Habeas Corpus To Reduce Bonds and
Amend Bond Conditions” under the incorrect cause number of 1638512 (a related case).

The Notice of Appeal should have been filed under the above trial court cause number 1683152.

Pursuant to Texas Rule of Appellate Procedure 34.5(c), the District Court Clerk is directed to file
a supplemental clerk’s record in this Court that contains the following document:

“Notice of Appeal Application for Writ Of Habeas Corpus To Reduce Bonds and Amend Bond
Conditions” filed on July 30, 2020 in trial court cause number 1638512.

The supplemental clerk’s record shall be filed in this Court by November 9, 2020.



       It is so ORDERED.

Judge’s signature: Richard Hightower
                   Acting individually


Date: October 29, 2020